KELLY, Justice
(dissenting).
The easement given in this case for a right of way was over, across and upon Outlot One for the purpose of access to the water for the launching of watercraft. Thus it covered all of that Lot. If any of the grantees desired to launch a boat off the southeast corner of the lot, it could not be done without an obvious interference by the dock built by appellants. The announced purpose of the easement being that of permitting the launching and removal of watercraft, it follows that the riparian rights all along the shoreline of Lot One were involved and any dock built in the water along that shoreline would to some degree interfere with the launching of boats. Under the majority opinion, how big a dock may be built by appellants? If only one boat of some size may be launched at one time because of the size and placement of future docks built by appellants, would our decision be the same?
It should be noted that all lots with the exception of Outlot One were designated as residential lots. Outlot One apparently was reserved for the very purpose of giving access to the lake to the owners of residential lots. Its shape and size also indicate that the main purpose of carving out this lot was essentially that of access. Where the owners of 27 residential lots are entitled to use Outlot One for launching and removing watercraft, 80 feet of frontage on the lake is a reasonable amount of land for that purpose. In this case because of the size of Outlot One the language used by sophisticated knowledgeable draftsmen in creating the easement, and the number of owners entitled to use the easement it should be construed to provide for the entire use of Outlot One. The fact that the entire 80 feet of frontage may not be usable at the present time because of the terrain or may only be used with 4-wheel drive vehicles should not preclude the easement owners from barring uses inconsistent with their easement. The easement owners should be entitled to make any reasonable improvements necessary to the full enjoyment of the easement.
I join in the dissent of Mr. Justice L. J. Irvine.
OTIS, J., took no part in the consideration or decision of this case.